Name: Council Regulation (EC) No 400/94 of 21 February 1994 extending Regulation (EEC) No 1615/89 establishing a European Forestry Information and Communication System (Efics)
 Type: Regulation
 Subject Matter: information and information processing;  European construction;  environmental policy;  forestry
 Date Published: nan

 25 . 2 . 94 Official Journal of the European Communities No L 54/5 COUNCIL REGULATION (EC) No 400/94 of 21 February 1994 extending Regulation (EEC) No 1615/89 establishing a European Forestry Information and Communication System (Efics) 1 . In Article 1 , the words 'Regulations (EEC) No 1609/89 , (EEC) No 1610/89, (EEC) No 1611 /89, and (EEC) No 1612/89, of Decision 89/367/EEC and Regulations (EEC) No 1613/89 and (EEC) No 1614/89' shall be replaced by the words : 'Regulations (EEC) No 1610/89 , (EEC) No 2080/92 (') and (EEC) No 867/90 (2), of Decision 89/367/EEC and of Regula ­ tions (EEC) No 2157/92 (3) and (EEC) No 2158/92 (4). (') OJ No L 215, 30 . 7. 1992, p. 96. (2) OJ No L 91 , 6 . 4 . 1990 , p. 7. (3) OJ No L 217, 3 . 7 . 1992, p. 1 . (4) OJ No L 217, 3 . 7 . 1992, p. 3.'; 2. In Article 3 , the words 'four-year stage' shall be replaced by 'stage' and the date '31 December 1992' shall be replaced by '31 December 1997' ; 3 . In Article 4, ' 1992' shall be replaced by ' 1997'; 4. In the first sentence of Article 5, ' 1993 ' shall be replaced by ' 1998 '. In the second sentence of Article 5, ' 1993' shall be replaced by ' 1998 ' and ' 1998 ' by '2002'. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1615/89 of 29 May 1989 establishing a European Forestry Informa ­ tion and Communication System (Efics) (') provided for the setting up of a system the objective of which is to collect, co-ordinate, standardize and process data concer ­ ning the forestry sector and its development ; Whereas it has proved impossible to set up the system within the period laid down in that Regulation ; Whereas the need for such a system has become more pressing in the light of the current situation in the fore ­ stry sector ; Whereas, moreover, both the United Nations Conference on Environment and Development in June 1992 in Rio and the Ministerial Conference on the Protection of Forests in Europe in Helsinki in June 1993 highlighted the need to have at Community level comparable and objective data on the forestry sector ; Whereas the said Regulation should therefore be extended, while adapting it to the current state of Community legislation, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1615/89 shall be amended as follows : Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1994. For the Council The President G. MORAITIS (') OJ No L 165, 15. 6. 1989, p. 12.